Citation Nr: 1213741	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to August 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2010, the Veteran presented sworn testimony during a personal hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In August 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a November 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in August 2010 the Board remanded the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  In a December 2011 rating decision, the AMC granted service connection for hearing loss disability.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997);

The issue of entitlement to service connection for mandibular condylar displacement has been raised by the Veteran's representative in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in August 2010 in order for the AOJ to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as well as provide the Veteran with a VA examination for his back disability and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  The Board notes that the AMC contacted the service department in August 2010 in order to verify the Veteran's periods of ACDUTRA and INACDUTRA.  The service department responded in September 2010, indicating that "the period of service alleged in the service grid from 2/6/1963 to 8/26/63 is verified as active duty for training."  Crucially, there is no indication as to whether the Veteran's subsequent periods of service documented in service treatment records dated through 1990 were ACDUTRA or INACDUTRA. 

Additionally, the Board observes that the Veteran was afforded a VA examination for his back disability in September 2010.  In addition to the results of a current examination, the VA examiner noted the Veteran's report of an injury to his back when riding inside an Armored Personnel Carrier (APC) during a drill exercise in 1984 when he served with the Texas National Guard.  Despite the Veteran's in-service back injury and treatment for back pain, the VA examiner concluded that the Veteran's current back disability is "less likely as not (less than 50/50 probability) caused by or a result of" his military service.  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  He further reported that the condition of the Veteran's back, degenerative disc conditions, most likely developed insidiously over many years.  They were not, in the examiner's opinion, directly related to any particular, isolated injury of the Veteran's back sustained in the 1980s.  The examiner noted that current radiographs of the Veteran's lumbar spine showed diffuse degenerative changes throughout his lumbar spine as opposed to an isolated anatomic location or level of disease or injury, which suggested that the degenerative disease is not related to an isolated injury of his back but is rather the sequela of repetitive stress loaded on his spine over many years secondary to manual labor and body mass.  The examiner finally noted that a review of the available service treatment records failed to reveal documentation to support the medical history provided by the Veteran.  

Crucially, however, it appears that the September 2010 VA examiner failed to consider the Veteran's reported accident during service in 1989, when he injured his back as a result of driving over a pothole when riding in the back of a five-ton trailer.  Notably, a service treatment record during the Veteran's service with the Texas National Guard dated in July 1990 documents the Veteran's report of low back pain as a result of an injury from riding in the back of a truck when he was thrown off balance.  He was diagnosed with a back strain at that time.  Additionally, with respect to the VA examiner's report that the available service treatment records failed to reveal documentation to support the medical history provided by the Veteran, the Board observes that Texas National Guard service treatment records dated in August 1984 verify the Veteran's treatment for back pain as a result of the motor vehicle accident discussed above by the examiner and diagnosis of paravertebral spasm at that time.  The August 1984 service treatment records were not mentioned by the VA examiner in his rationale for his opinion, and indeed it does not appear that they were reviewed.  As such, the Board finds that the medical opinion rendered by the VA examiner is inadequate for evaluation purposes.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

In light of the foregoing, the Board finds that another remand is required for compliance with its August 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  


Accordingly, the case is REMANDED for the following action:

1. The RO should verify all periods of the Veteran's ACDUTRA and INACDUTRA and obtain service treatment records covering such periods of service that are not currently associated with his claims folder.

As the Veteran has specifically alleged back injuries in 1984 and 1989 and the record reflect treatment for back complaints in August 1984 and July 1990, the RO should specifically attempt to verify all periods of ACDUTRA and INACDUTRA during 1984, 1989, and 1990.  

2. The RO should obtain a supplemental opinion from the examiner who conducted the September 2010 VA examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is related to his military service, to include in-service treatment for a back injury in August 1984 as well as treatment for a back injury in July 1990.

The examiner should indicate in his report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  The report of the examiner should be associated with the Veteran's VA claims folder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. After the above is complete, readjudicate the 
Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

